DETAILED ACTION
Claims 1-20 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


3.  	Claims 1, 4-9, 11-15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, and 9-16 of U.S. Patent No. 10,754,225 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards a camera module comprising a bobbin, iris module, first and second magnet with a sensor for detecting the second magnet and multiple blades within the iris unit for controlling incoming light. The instant application claims are found to be anticipated by U.S. Patent ‘225 because the patent claims all the limitations that are recited in the instant application. 



                    Instant Application                                               Patent ‘225
1
1, 9, 10
4
1
5
3
6
5
7
7
8
11, 12
9
12
11
13
12
14
13
15
14
6, 3
15
16
20
1



Allowable Subject Matter
4.  	Claims 16-19 are allowed.
5.  	The following is a statement of reasons for the indication of allowable subject matter: 
  	“A camera module comprising: 
  	a base; 
  	a bobbin disposed in the base; 
  	a lens module coupled to the bobbin; 
  	a first magnet disposed on the bobbin; 
  	a first coil facing the first magnet; 
  	an iris unit coupled to the lens module and comprising first and second blades, a second magnet, and a second coil facing the second magnet; 
  	a substrate electrically connected with the second coil; and 
  	a first sensor sensing the second magnet, wherein the substrate comprises a first part overlapped with the bobbin in a direction perpendicular to an optical axis,
  	wherein the first sensor is disposed on the first part of the substrate.”

   	The closest prior art of record relied upon is Park et al (US 10,754,225 B2) which discloses a camera module comprising a bobbin, first and second magnet, an iris unit, and sensor for detecting second magnet for controlling first and second blades within iris unit. Yoo et al (US 2011/0206365 A1) further discloses a camera shutter device a first sensor sensing the second magnet, wherein the substrate comprises a first part overlapped with the bobbin in a direction perpendicular to an optical axis wherein the first sensor is disposed on the first part of the substrate.

6.  	Claims 2, 3, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697       


/LIN YE/Supervisory Patent Examiner, Art Unit 2697